In an action to recover damages for personal injury, medical expenses and loss of services, plaintiffs appeal from so much of an order of the Supreme Court, Queens County, dated May 7, 1963, as, upon reconsideration of a prior decision denying a general preference in trial, adhered to the original decision. Order, insofar as appealed from, reversed, with $10 costs and disbursements, and the general preference in trial granted. The injuries apparently suffered by the female plaintiff include two broken wrists. Por such injuries a jury might properly award damages in excess of $10,000. Hence, it was an improvident exercise of discretion to deny the general preference. Beldóek, P. J., Ughetta, Kleinfeld, Christ and Rabin, JJ., concur.